Citation Nr: 0818593	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-39 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a left ankle 
disorder.

2.	Entitlement to service connection for residuals, including 
multiple lacerations, of a right wrist injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from July 1978 to May 
1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding the claim concerning the right wrist 
lacerations to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.


FINDING OF FACT

The veteran's current left ankle disorder, including the 
osteoarthritis, is unrelated to his military service - 
including to any injury he sustained while on active duty.


CONCLUSION OF LAW

The veteran's left ankle disorder is not due to a disease or 
injury incurred in or aggravated by his military service, and 
the osteoarthritis in this ankle may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
December 2005, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It equally deserves mentioning that the RO issued that VCAA 
notice letter prior to initially adjudicating the veteran's 
claim in May 2006, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  As 
well, that December 2005 VCAA letter specifically asked that 
he provide any evidence in his possession pertaining to his 
claim.  Id., at 120-21.

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (2007).
As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, 
and VA medical records - including the report of his March 
2006 VA compensation examination for a medical nexus opinion 
concerning the cause of his claimed condition - and in 
particular, whether it is related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

It also deserves mentioning that, on a December 2006 VCAA 
Notice Response form, the veteran indicated he had no other 
information or evidence to give VA to substantiate his claim.  
He therefore requested that his claim be decided as soon as 
possible.

Left Ankle Claim

Service connection is granted for current disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

Osteoarthritis will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 U.S.C.A. §§ 3.307, 
3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  


A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  In July 2006, 
the veteran was seen at a local VA medical center (VAMC) 
for complaints of intermittent pain in his left ankle, which 
he said was worse after exercising and at the end of the day, 
but alleviated with rest and, to some extent, by taking 
ibuprofen.  The initial diagnosis was left Achilles' 
tendonitis.  He was scheduled for an X-ray of this ankle and 
prescribed custom molded orthotics.  In August 2006, after 
the X-ray of this ankle, the diagnosis was osteoarthritis.  
He therefore has established he has a current left ankle 
disorder.

So the determinative issue is whether this current disability 
is somehow attributable to the veteran's military service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.")  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

The veteran's SMRs are generally unremarkable for complaints, 
diagnosis or treatment of his left ankle, except when he 
consulted a doctor in December 1981 following an injury.  In 
his May 2006 notice of disagreement (NOD), the veteran 
claimed that he had first injured his ankle in December 1978, 
only a few months after he began serving in the military, and 
that he had actually reinjured this same ankle in the more 
recent December 1981 incident.  However, a review of his SMRs 
shows that in December 1978 he had sought medical treatment 
for sharp pain in his left thigh, not in his left ankle.  It 
was not until December 1981 that his SMRs first reflect him 
complaining of pain in his left ankle and seeking treatment 
for trauma to this ankle.

In any event, following that December 1981 consultation, the 
veteran did not complain of symptoms and/or seek medical 
treatment for his left ankle until many years later, in July 
2006, when, as mentioned, he was seen at the local VAMC.  
That was almost 25 years after his military service ended in 
May 1982.  This intervening lapse of so many years between 
his separation from military service and the first documented 
manifestation of this claimed disorder is probative evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The 2006-2007 medical reports from the VAMC note the veteran 
told his treating physicians that he had been having chronic 
left ankle pain since 1979-80, i.e., since he was in the 
military, and that he had simply endured and gotten used to 
it.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the 
Court held that "a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional".  In other words, as the Court further 
indicated in LeShore, "evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence....).



But that said, in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the veteran.  Rather, as the 
Court further explained in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a veteran's statements renders a 
medical report not credible only if the Board rejects 
the statements of the veteran as lacking credibility.

Here, there was no "favorable" medical opinion by the 
doctors that examined the veteran in the outpatient clinic at 
the VAMC because none attributed his current left ankle 
disorder to his military service - and, in particular, to 
any injury he sustained to this ankle while on active duty.  
They only recounted his self-reported history of chronic 
pain, without also personally commenting on whether his 
current left ankle disorder is indeed traceable back to any 
injury he may have sustained while in the military.  
Moreover, while the veteran is competent, even as a layman, 
to attest to his experiencing pain in his left ankle dating 
back to his military service, this allegation is not credible 
given the absence of any documentation of his complaints for 
so many years after his service ended, until July 2006.  
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

The simple fact of the matter is that there is no post-
service medical evidence linking the veteran's current left 
ankle disorder, inclusive of the osteoarthritis, to his 
military service - again, including to any trauma he 
sustained to this ankle while in the military.  His March 
2006 VA compensation examination did not result in this 
required favorable medical nexus opinion.



In determining whether service connection is warranted, VA is 
responsible for considering both the favorable and 
unfavorable evidence.  If the evidence, as a whole, is 
supportive or is in relative equipoise (i.e., about evenly 
balanced), then the veteran prevails.  Conversely, if the 
preponderance of the evidence is unfavorable, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

Here, for the reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against service 
connection for the veteran's left ankle condition.  So the 
benefit-of-the-doubt rule does not apply, and his claim must 
be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a left ankle disorder is 
denied.


REMAND

Right Wrist Lacerations

The veteran's November 1977 enlistment physical indicated 
that he had a 2-inch scar on the dorsal aspect of his 
"right" wrist from a laceration.  In his May 2006 NOD, he 
disputed this finding, contending instead that the laceration 
was actually to his "left" wrist, and that he still has the 
residual scars to prove it.  He claimed that he first injured 
his right wrist in September 1979, during his military 
service.  There is confirmation of this injury in his SMRs.



So it remains unclear whether the veteran had a right versus 
left wrist injury prior to him beginning his military 
service.  If it is determined the notation on his enlistment 
physical should have referred to his left wrist, rather than 
his right wrist, then a medical opinion is needed indicating 
whether he has current right wrist disability as a 
consequence of his documented right wrist injury in service.  
See Watson, et. al., supra.

And even if, on the other hand, it is determined the veteran 
had a right wrist injury prior to service, despite his 
contentions to the contrary, there still needs to be some 
medical comment on whether this pre-existing condition was 
aggravated by his military service, and in particular by his 
right wrist injury, such that he now has additional right 
wrist disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When no preexisting disorder is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the presumption of soundness arises.  38 U.S.C.A. § 
1111; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111 for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The United States 
Court of Appeals for the Federal Circuit adopted the 
General Counsel's position in the Wagner decision mentioned.



Conversely, if a pre-existing disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but he may bring a claim for 
service-connected aggravation of that disorder.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id., at (b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Therefore, an examination and opinion are needed before the 
Board may make an informed decision concerning this claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether he clearly and 
unmistakably had scars on his right 
wrist (as opposed to his left wrist) 
from lacerations to his right wrist 
prior to service.  If he did, the 
examiner should indicate whether there 
also is clear and unmistakable evidence 
that any resulting pre-existing right 
wrist disability was not aggravated 
during service beyond its natural 
progression.
Inform the examiner that "clear and 
unmistakable evidence" means "with a 
much higher certainty than 'at least as 
likely as not' or 'more likely than 
not.'"

If, on the other hand, it is determined 
the notations on the veteran's military 
enlistment examination should have 
referred to his "left" wrist, rather 
than his right, then the examiner 
should indicate whether it is at least 
as likely as not the veteran's current 
right wrist lacerations are 
attributable to his military service, 
and in particular, to his documented 
right wrist injury during service.

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinion without resorting to 
speculation, he or she should expressly 
indicate this.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.

2.  Then readjudicate this remaining 
claim in light of the additional 
evidence.  If the disposition remains 
unfavorable, send the veteran and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


